Citation Nr: 1419555	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-44 685	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition secondary to the service-connected disability of residuals, injury right leg and knee.

2.  Entitlement to service connection for a left foot condition secondary to the service-connected disability of residuals, injury right leg and knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims of service connection for a back condition and a left foot condition, both claimed as secondary to the service-connected residuals of a right leg and knee injury, are decided.

In August 2008, the Veteran was afforded a VA spine examination.  The VA examiner diagnosed the Veteran with chronic low back pain syndrome and lumbar spine osteoarthritis.  The VA examiner noted that the Veteran reported a history of falls or unsteady gait due to instability in the right knee, that he reported being able to ambulate approximately 120 feet before stopping due to pain in the right leg and back, and that he saw a neurologist, Dr. Maindiratta, for his back.  The neurologist treatment records are not currently associated with the claims file and should be obtained.  Also, the VA examiner opined that the Veteran's back condition is not related to or aggravated by his service-connected right knee disability, as radiographic evidence shows age-related changes to the back.  

Since the August 2008 VA examination, two VA treating doctors have suggested a connection between the Veteran's back condition and his service-connected right knee disability.  Imran Baig, M.D., wrote in a March 2009 statement that the Veteran suffers from lower back pain due to multilevel degenerative changes in the lumbar spine.  Dr. Baig stated that the Veteran suffers from back muscle spasms which may be secondary to osteoarthritis of his knees.  In a May 2009 telephone note, Christopher Japour, D.P.M., cited journal articles reporting that supine alignment of the lower extremities are important for preventing back pain.  Dr. Japour stated that the Veteran has bilateral lower extremity musculoskeletal concerns which affect his posture, causing stress on the lower extremities and pain.

The August 2008 VA spine examination did not consider the statements of Dr. Baig or Dr. Japour regarding the Veteran's back pain in relation to his right knee disability.  Further, it does not appear that the VA examiner's opinion accounted for the reported right knee instability and the right leg and back pain experienced by the Veteran on ambulating about 120 feet.  In view of the evidence, the Board finds it necessary to remand the claim for a new VA spine examination and medical opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the left foot claim, the Veteran and his representative contend that the Veteran's right knee gave way causing him to slip and injure his left foot by having a piece of steel pierce through his left foot.  VA treatment notes show that the Veteran reported having a piece of steel removed from the plantar aspect of his left foot at a Florida emergency department about six weeks prior seeking treatment at Northport VA Medical Center for cellulitis of the left foot in October 2007.  Additionally, the VA examiner from the August 2008 VA spine examination noted that the Veteran was receiving workman's compensation disability for an injury to the left foot.  The treatment records from the Florida emergency department and the workman's compensation disability records are not currently associated with the claims file and should be obtained.

The Veteran was afforded a June 2012 VA foot examination.  The VA examiner stated, "No diagnosis is made of residuals of left foot injury.  Therefore, cannot opine on a nexus from his service connected right knee condition."  However, the examiner checked the box indicating that the claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  Also, the examiner stated, "The findings of foot callous, decreased sensation and OA of the foot are not residuals of his foot injury and are unrelated to his foot contention."  The VA examiner did not provide a rationale for this statement.  Furthermore, May 2009 VA treatment notes show that the Veteran has had the diagnosis of metatarsalgia.  The VA examiner did not address metatarsalgia except for checking the box indicating that the Veteran does not have metatarsalgia, which appears to conflict with the examiner's note that the Veteran complained of worsening foot pain.  The Board finds the June 2012 VA examination not sufficient to decide the Veteran's left foot claim and finds it necessary to remand the claim for a new VA foot examination and medical opinion.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, dating since August 2007, to include treatment records from Dr. Maindiratta and from the Florida emergency department where the Veteran had a piece of steel removed from his left foot in 2007.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Obtain and associate with the claims file, the Veteran's workman's compensation disability records.

3.  After the above requested records, if any, have been associated with the claims file, schedule the Veteran for VA back and foot examinations, by a physician, to obtain a medical opinion as to whether he suffers from current back and left foot disabilities and if so, whether such is related to the service-connected disability, residuals of injury of right leg and knee.  The claims file must be provided to and be reviewed by the examiners in conjunction with the examinations.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the back examiner should respond to the following:

a. Indicate whether the Veteran has a current back disability.  In addressing this question, the examiner should comment on the opinions of Dr. Baig and Dr. Japour and specifically relate them to the Veteran.

b. If a current back disability is found, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the back disability is caused by the service-connected disability, residuals of injury of right leg and knee.  The examiner should explain the medical basis for the conclusions reached.

c. If not caused by the service-connected residuals, then the examiner should opine as to whether the back disability has been permanently worsened beyond normal progression (aggravated) by the service-connected residuals.  If the examiner finds that the Veteran's back disability is aggravated by the service-connected disability, the examiner should attempt to quantify the degree of worsening beyond the baseline level of back disability prior to aggravation.  The examiner should explain the medical basis for the conclusions reached.

Consideration should be given to the Veteran's theory of current problems being caused by an altered gait.

Following review of the claims file and examination of the Veteran, the foot examiner should respond to the following:

a. Indicate whether the Veteran has a current left foot disability.  In addressing this question, the examiner should comment on the foot callous, decreased sensation, and osteoarthritis reported by the June 2012 VA foot examiner and the Veteran's past diagnosis of metatarsalgia.

b. If a current left foot disability is found, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the left foot disability is caused by the service-connected disability, residuals of injury of right leg and knee.  The examiner should explain the medical basis for the conclusions reached.

c. If not caused by the service-connected residuals, then the examiner should opine as to whether the left foot disability has been permanently worsened beyond normal progression (aggravated) by the service-connected residuals.  If the examiner finds that the Veteran's left foot disability is aggravated by the service-connected disability, the examiner should attempt to quantify the degree of worsening beyond the baseline level of back disability prior to aggravation.  The examiner should explain the medical basis for the conclusions reached.

Consideration should be given to the Veteran's theory that his left foot was injured at work due to his service-connected right knee giving out.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


